Exhibit 10.20

EMPLOYMENT AGREEMENT

Newport Corporation, a Nevada corporation (the “Company”); and Dennis Werth of
Irvine, California (“Employee”) agree, effective August 1, 2016, as follows.

WHEREAS, the Company is owned by MKS Instruments, Inc. (“MKS” or the “Parent
Company”);

WHEREAS, the Company and Employee desire to provide for the employment of
Employee by the Company;

NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein, the Company and Employee hereby agree as follows:

1. Employment. The Company is employing Employee on an at-will basis in the
position of Senior Vice President, Newport Business Units. Employee agrees to
comply with the Company’s policies.

2. Confidential Information Agreement. Employee previously signed and delivered
to the Company, a Confidential Information, Intellectual Property and
Non-Solicitation Agreement of Newport Corporation (“Confidential Information
Agreement”), which is reaffirmed by this Employment Agreement.

3. Duty to The Company. While employed by the Company, Employee: (a) will devote
his full working time and best efforts to the business of the Company; and (b)
will not (without the prior, express, written consent of the Chief Executive
Officer of the Company) engage in any business activity (whether or not for
gain) that interferes with Employee’s work for the Company. Notwithstanding the
previous sentence, this Employment Agreement does not prohibit Employee from
managing his personal investments or engaging in charitable and unpaid
professional activities (including serving on charitable and professional
boards), so long as doing so does not materially interfere with Employee’s work
for the Company.

4. Compensation.

(a) Retention Incentive. To induce Employee to remain with the Company, an
additional award of MKS restricted stock units with a total grant date value of
$150,000 (the “Retention Incentive”) was granted to Employee on May 31,
2016. The award will vest over a three-year period, to the extent Employee’s
employment continues during that period, in installments of 20%, 30% and 50%,
with vesting occurring on February 15 of each year. The award will be subject to
the terms, conditions and restrictions set forth in the MKS Instruments, Inc.
2014 Stock Incentive Plan and the Restricted Stock Unit Agreement to be issued
to Employee under such Plan.

(b) Base Salary. The Company will pay Employee base salary at the rate of
$400,000 per year (the “Base Salary”), in accordance with the Company’s normal
payroll practices. The Company may review and adjust the amount of the Base
Salary from time to time in its sole discretion.



--------------------------------------------------------------------------------

(c) Incentive Compensation Plan. Employee will be entitled to participate in the
Company’s annual incentive compensation plan as from time to time existing and
applicable to Employee’s position. For 2016 only, the following special
provisions will apply to Employee’s eligibility for incentive compensation: (i)
Employee will be eligible, to the extent Employee’s employment with the Company
continues through the applicable dates, to receive incentive compensation in two
installments; (ii) if Employee satisfies the eligibility requirements, the first
installment will be made on or about August 31, 2016 in an amount determined in
accordance with Exhibit A; (iii) if Employee satisfies the eligibility
requirements, the second installment will be made on the date in or about
February 2017 when MKS Instruments, Inc. pays 2016 incentive compensation to its
executives, in an amount determined in accordance with Exhibits B and C.

(d) 2016 MKS Restricted Stock Unit Award. Employee received on May 31, 2016, a
2016 MKS Restricted Stock Unit Award with a total grant date value of $500,000
(the “Award”). The Award will vest over a three-year period, to the extent
Employee’s employment with the Company continues during that period, in three
equal annual installments, with an installment vesting occurring on February 15
each year, provided, however, that half of each installment will vest only to
the extent certain performance goals are achieved. The financial objectives for
the performance-based half of the installment scheduled to vest on February 15,
2017 are set forth in the attached Exhibit C. The Award will be subject to the
terms, conditions and restrictions set forth in the MKS Instruments, Inc. 2014
Stock Incentive Plan and the Restricted Stock Unit Agreement to be issued to
Employee under such Plan.

(e) Waiver of Amended and Restated Severance Compensation Agreement. In
recognition of Employee waiving all rights (including but not limited to all
rights to severance and benefits) provided under the Amended and Restated
Severance Compensation Agreement, signed on April 27, 2016, Employee will
receive no later than May 31, 2016, an MKS Restricted Stock Unit Award with a
total grant date value of $554,400 (the “Waiver Award”). The Waiver Award will
vest over a three-year period, to the extent Employee’s employment with the
Company continues during that period, in three installments of 20%, 30% and 50%,
with vesting occurring on February 15 of each year. The Waiver Award will be
subject to accelerated vesting to the extent provided in Section 6(d) or Section
6(f). The Waiver Award will be subject to the terms, conditions and restrictions
set forth in the MKS Instruments, Inc. 2014 Stock Incentive Plan and the
Restricted Stock Unit Agreement to be issued to Employee under such Plan.

(f) Automobile. Employee will receive the option of a leased company car or
monthly car allowance. If Employee chooses the leased car option: car insurance,
gasoline and upkeep will be provided; the personal use of the vehicle will
represent imputed income and will be included on Employee’s W-2 statement; and
the leased car will be subject to an Automobile Policy, which the Company will
provide separately. If Employee chooses the monthly car option, the monthly
amount will be $700, which will be an all-inclusive amount and will represent
imputed income and will be included on Employee’s W-2 statement.

 

2



--------------------------------------------------------------------------------

(g) Benefits. Employee will be eligible to participate in the Company’s
generally available employee benefit plans, which currently include medical,
dental, vision, life, accidental death and dismemberment, short-term disability
and long-term disability insurance, a 401(k) savings plan and an employee stock
purchase plan, subject to the terms and conditions of each plan.

(h) Paid Time Off. Employee will be eligible for 20 days of paid vacation per
year, plus paid sick time and holidays, all subject to the terms and conditions
of the Company’s policies. Employee and Company agree that, as May 31, 2016,
Employee had 20 accrued, unused vacation days.

(i) Expenses. The Company will reimburse Employee for expenses Employee
reasonably incurs in performing his duties, to the extent provided in the
Company’s expense reimbursement policies. Reimbursement of expenses in one tax
year will not affect reimbursement of expenses in any other tax year.

5. End of Employment. Either Employee or the Company may end the employment
relationship at any time, for any reason, with or without notice or cause. The
employment relationship will end automatically and immediately upon Employee’s
death or entitlement to long-term disability benefits under the Company’s
long-term disability program. The date on which Employee’s employment ends,
whether as the result of a resignation by Employee, a termination of employment
by the Company or an automatic termination of employment upon death or
disability, is referred to in this Employment Agreement as the “Employment End
Date.” If Employee resigns or the Company terminates Employee’s employment, the
Company will (in either case) have the right at any time, for any reason in its
sole discretion to decide the Employment End Date. In no event will the
Company’s deciding the Employment End Date following Employee’s resignation be
considered termination by the Company of Employee’s employment.

6. Company Obligations Upon End of Employment. When the employment relationship
ends, the Company will have no obligation to pay or provide Employee at any time
any compensation, payment or benefit of any kind, except as expressly provided
in Sections 6(a) though through 6(e) below.

(a) Minimum Obligations. When the employment relationship ends, no matter how it
ends: (i) the Company will pay Employee any unpaid Base Salary through the
Employment End Date; (ii) Employee will be entitled to accrued, vested benefits
under the Company’s benefit plans and programs to the extent provided in Section
4; (iii) the Company will pay Employee for any accrued but unused vacation; and
(iv) the Company will reimburse Employee for any unreimbursed expenses incurred
through the Employment End Date to the extent provided in Section 4.

 

3



--------------------------------------------------------------------------------

(b) 30 Days’ Base Salary After Certain Resignations. If Employee provides the
Company at least 30 days’ advance written notice of resignation of employment,
is an active employee in good standing at the time of such notice and continues
to perform his duties diligently and professionally to the extent requested
thereafter, the Company will pay Employee his Base Salary for at least 30 days
after such notice, even if the Employment End Date is earlier. Company will
reimburse Employee through the balance of the 30 day notice period for the
premiums (if any) Employee pays for continuation of life insurance should
Employee elect to exercise the conversion feature (if any) of the Company’s
group life policy then in effect and for the premiums (if any) for such
medical/dental insurance as Employee may then receive should Employee elect
continuation under the federal COBRA program.

(c) 30 Days’ Base Salary After Certain Terminations. If the Company terminates
Employee’s employment other than for Cause, as defined below, the Company will
provide Employee with written notice of termination and pay Employee his Base
Salary for at least 30 days after such notice of termination, even if the
Employment End Date is earlier. Company will reimburse Employee through the
balance of the 30 day notice period for the premiums (if any) Employee pays for
continuation of life insurance should Employee elect to exercise the conversion
feature (if any) of the Company’s group life policy then in effect and for the
premiums (if any) for such medical/dental insurance as Employee may then receive
should Employee elect continuation under the federal COBRA program.

(d) Eligibility for Ordinary Severance Pay. If the Company terminates Employee’s
employment, Employee will be eligible for severance pay in a lump sum in an
amount equal to a minimum of 6 months of Base Salary, or two weeks of Base
Salary per year of service, whichever is greater, in either case provided that
all of the following conditions are satisfied: (i) the Company’s primary reason
for terminating Employee’s employment was a change to the Company’s business
needs (such as reduction in force or elimination of position) and not Cause as
defined below; (ii) Employee has complied with and continues to comply with all
of Employee’s obligations under this Employment Agreement and the Confidential
Information Agreement; and (iii) Employee executes, provides to the Company
within 45 days after the Employment End Date and does not thereafter revoke or
attempt to revoke, a general release of claims in a form satisfactory to the
Company (“General Release”). The Company’s good-faith determination that one or
more of the conditions listed above has not been satisfied will be binding and
conclusive. The Waiver Award shall become fully vested (if not already fully
vested) as of the effective date of such termination.

(e) Eligibility for Enhanced Severance Compensation. Employee will become
eligible for the “Enhanced Severance Compensation,” as described below, instead
of severance pay under Section 6(d) above or under any other program or policy
of the Company, if and only if all of the following conditions are satisfied:
(i) the Company terminates Employee’s employment without “Cause” (as defined
below) or Employee resigns for “Good Reason” (as defined below); (ii) the
Employment End Date is within 24 months after the effective date of a Change in
Control (as defined below); (iii) Employee has complied with and continues to
comply with all of Employee’s

 

4



--------------------------------------------------------------------------------

obligations under this Employment Agreement and the Confidential Information
Agreement; and (iv) Employee executes, provides to the Company within 45 days
after the Employment End Date and does not thereafter revoke or attempt to
revoke, a General Release. The Company’s good-faith determination that one or
more of the conditions listed above has not been satisfied will be binding and
conclusive.

(f) “Enhanced Severance Compensation.” If Employee becomes eligible for the
Enhanced Severance Compensation:

(i) Base Salary. The Company will pay Employee, within 14 days after the General
Release become irrevocable, a lump sum in an amount equal to 1.5 times annual
Base Salary (determined without regard to any reduction in Base Salary giving
rise to “Good Reason,” as defined below).

(ii) Incentive Compensation. The Company will pay Employee, within 14 days after
the General Release becomes irrevocable, a lump sum equal to 1.5 times the
annual amount of incentive compensation for which Employee was eligible under
any Incentive Compensation Plan of the Company then in effect for the year
containing the Employment End Date. Additionally, the Employee will receive a
payment for target bonus, prorated for current year.

(iii) Continuation of Benefits. For a period of 18 months after the Employment
End Date, to the extent Employee elects to continue group medical, vision, or
dental insurance coverage under COBRA and timely remits the amount of premium
assessed to similarly situated active employees for comparable coverage, the
Company will pay the Company’s usual share of such premiums. Benefits payable
under this Section 6(f)(iii) will terminate to the extent Employee ceases to be
eligible for COBRA coverage under the Company’s medical benefits
plan. Notwithstanding the foregoing, the Company will not pay the contribution
toward COBRA coverage described above to the extent that the Company reasonably
determines that doing so would subject the Company to the excise tax under
Section 4980D of the Internal Revenue Code (the “Code”) (as a result of
discriminatory coverage under a group health plan).

(iv) Restricted Stock Units or Stock Appreciation Rights. Employee’s unvested
equity awards as of the Employment End Date will be subject to accelerated
vesting to the extent provided in the respective equity award agreement issued
to Employee under the then effective MKS Instruments, Inc. equity incentive plan
(including the MKS Instruments, Inc. 2014 Stock Incentive Plan). Notwithstanding
the above, the reference in the last sentence of Section 2(a) of the Waiver
Award to “Section 6(a) and 6(f) of the Employment Agreement dated May 23, 2016
by and between Participant and Newport Corporation” is superseded by Section
6(d) and 6(f)(v) to this Employment Agreement.

(v) Waiver Award. The Waiver Award shall become fully vested (if not already
fully vested) as of the effective date of such termination.

 

5



--------------------------------------------------------------------------------

(vi) No Obligation to Mitigate Damages; Effect on Other Contractual
Rights. Employee will not be required to mitigate damages or the amount of any
payment provided for under this Employment Agreement by seeking other employment
or otherwise, nor will any payment provided for under this Employment Agreement
be reduced by any compensation earned by Employee as the result of employment by
an employer other than the Company or a direct or indirect parent, subsidiary or
affiliate of the Company after the Employment End Date, or otherwise.

(g) “Cause.” “Cause” to terminate Employee’s employment will exist if Employee:

(i) commits a felony or engages in fraud, misappropriation or embezzlement;

(ii) knowingly fails or refuses to perform Employee’s duties in a material way
and, to the extent that the Company determines such failure or refusal can
reasonably be cured, fails or refuses to effect a cure within 10 days after the
Company notifies Employee in writing of the failure or refusal;

(iii) knowingly causes, or knowingly creates a serious risk of causing, material
harm to the Company’s business or reputation; or

(iv) breaches, in a material way, this Employment Agreement, the Confidential
Information Agreement or any other agreement between Employee and the Company,
and, to the extent that the Company determines such breach can reasonably be
cured, fails or refuses to effect a cure within 10 days after the Company
notifies Employee in writing of the breach.

(h) “Good Reason.” “Good Reason” for Employee to resign will exist if, without
Employee’s express written consent:

(i) the Company materially reduces Employee’s position, duties or
responsibilities;

(ii) the Company reduces Employee’s Base Salary as in effect on the date hereof
or as the same may be increased from time to time during the term of this
Employment Agreement;

(iii) the Company changes Employee’s principal place of work to a location more
than 50 miles from Employee’s current principal place of work.

Notwithstanding the foregoing, an action described above will not constitute
Good Reason unless: (A) Employee, within 30 days after he learns, or with
reasonable diligence should have learned, of such action, delivers to the
Company written notice identifying the action as Good Reason and demanding its
correction; (B) the Company fails to correct such event within 30 days after
receipt of such notice; and (C) Employee resigns for Good Reason within 90 days
after the date Employee learned, or with reasonable diligence should have
learned, of such action.

 

6



--------------------------------------------------------------------------------

(i) “Change in Control.” For purposes of this Employment Agreement, the term
“Change in Control” will mean the first to occur of any of the following events:
(i) any “person” (as that term is used in Section 13 and 14(d)(2) of the
Securities Exchange Act of 1934 (“Exchange Act”)) becomes the beneficial owner
(as that term is used in Section 13(d) of the Exchange Act), directly or
indirectly, of fifty percent (50%) or more of MKS’ capital stock entitled to
vote in the election of directors; (ii) the shareholders of MKS approve any
consolidation or merger of MKS other than a consolidation or merger of MKS in
which the holders of the common stock of MKS immediately prior to the
consolidation or merger hold more than fifty percent (50%) of the common stock
of the surviving corporation immediately after the consolidation or merger; or
(iii) the shareholders of MKS approve the sale or transfer of all or
substantially all of the assets of MKS to parties that are not within a
“controlled group of corporations” (as defined in Code Section 1563) in which
MKS is a member.

7. Code Section 409A Compliance.

(a) Where this Employment Agreement refers to Employee’s termination of
employment for purposes of receiving any payment, whether such a termination has
occurred will be determined in accordance with Section 409A of the Internal
Revenue Code (the “Code”) and Treasury Regulation Section 1.409A-1(h) (or any
successor provisions) to the extent required by law.

(b) To the extent that benefits under Section 6 are contingent upon Employee
providing a General Release, Employee will sign and return the General Release
within the reasonable time period designated by the Company, which will not be
more than 45 days. If the period for Employee to review a General Release plus
any revocation period crosses calendar years, payments contingent upon the
Release will be made in the later calendar year. Any payments contingent upon
the General Release that would otherwise be made during the period for review
and revocation of the General Release will be made, provided that the General
Release is timely executed and returned to the Company and not revoked, on the
first scheduled payment date after such period ends. Each payment in respect of
Employee’s termination of employment under Section 6 of the Employment Agreement
is designated as a separate payment for Section 409A purposes.

(c) If Employee is designated as a “specified Executive” within the meaning of
Code Section 409A (while the Company is publicly traded), any deferred
compensation payment subject to Section 409A to be made during the six-month
period following Employee’s termination of employment will be withheld and the
amount of the payments withheld will be paid in a lump sum, without interest,
during the seventh month after Employee’s termination; provided, however, that
if Employee dies prior to the expiration of such six month period, payment to
Employee’s beneficiary will be made as soon as reasonably practicable following
Employee’s death. The Company will identify in writing delivered to Employee any
payments it reasonably determines are

 

7



--------------------------------------------------------------------------------

subject to delay under this Section 7(c). In no event will the Company have any
liability or obligation with respect to taxes for which Employee may become
liable as a result of the application of Code Section 409A.

8. Code Sections 280G/4999. If (a) any payments or benefits to Employee in
connection with this Employment Agreement (“Payments”) would be subject to the
excise tax imposed by Code Section 4999 (the “Parachute Tax”), (b) paying
Employee a lesser amount would avoid the Parachute Tax entirely and (c) payment
of such lesser amount would, after taking into account applicable federal, state
and local income taxes and the Parachute Tax, result in Employee receiving a
greater after-tax payment than if the Company made the Payments in full, then
the Company will pay Employee such lesser amount instead of making the Payments
in full. The reporting and payment of any Parachute Tax will in all events be
Employee’s responsibility. The Company will not in any event provide a gross-up
or any other payment to compensate Employee for the payment of the Parachute Tax
or for any reduction in the Payments. The Company will withhold from the
Payments any amounts it reasonably determines are required under Code Section
4999(c) and the Treasury Regulations thereunder.

9. Withholding. The Company will deduct from the amounts payable to Employee
pursuant to this Employment Agreement all withholding amounts and deductions
required by law or authorized by Employee.

10. Changes to Plans and Policies. Nothing in this Employment Agreement
will: (a) require the Company or its affiliates to establish, maintain or
continue any incentive compensation plan, stock incentive plan or other benefit
plan, policy or arrangement; (b) restrict the right of the Company or any of its
affiliates to amend, modify or terminate any such plan, policy or arrangement;
(c) entitle Employee to participate in any such plan policy or arrangement at
any specified level (or at all) in any year; or (d) prevent any future change to
any such plan, policy or arrangement from applying to Employee in accordance
with the terms of the change.

11. Assignment. The rights and obligations of the Company under this Employment
Agreement will inure to the benefit of, and be binding upon, the Company’s
successors and assigns. The rights and obligations of Employee under this
Employment Agreement will inure to the benefit of, and will be binding upon,
Employee’s heirs, executors and legal representatives. Employee may not delegate
or assign any obligations under this Employment Agreement.

12. Entire Agreement and Severability. This Employment Agreement and the
Confidential Information Agreement supersede any and all other agreements,
either oral or in writing, between Employee and the Company with respect to the
Company’s employment of Employee, including the Employment Agreement dated May
23, 2016. They contain all of the covenants and agreements between the parties
with respect to such employment. Neither party is entering into this Employment
Agreement on the basis of any representation, inducement, promise or agreement,
oral or otherwise, by any party, or by any one acting on behalf of any party,
which is not stated herein. Any modification of this Employment Agreement will
be effective only if it is in writing and

 

8



--------------------------------------------------------------------------------

signed by both parties to this Employment Agreement. If any provision in this
Employment Agreement is held by a court of competent jurisdiction to be invalid,
void or unenforceable, the remaining provisions will nevertheless continue in
full force and effect without being impaired or invalidated in any way.

13. Miscellaneous. This Employment Agreement and the rights and obligations of
the parties hereunder will be governed by, and construed in accordance with, the
laws of the Commonwealth of Massachusetts, excluding (but only to the extent
permitted by law) its conflict of laws and choice of law rules. The parties
agree that service of any process, summons, notice or document by U.S. certified
mail or overnight delivery by a generally recognized commercial courier service
to Employee’s last known address (or any mode of service recognized to be
effective by applicable law) will be effective service of process for any
action, suit or proceeding brought against Employee. The failure of either party
hereto to enforce any right under this Employment Agreement will not be
considered a waiver of that right, or of damages caused thereby, or of any other
rights under this Employment Agreement.

14. Arbitration and Waiver of Jury Trial.

(a) Any “Legal Dispute” (as defined below) between Employee and any MKS Entity
(or between Employee and any employee or agent of any MKS Entity, to the extent
directly or indirectly arising from or relating in any way to Employee’s
employment with or separation from the Company) will be resolved by final and
binding arbitration. Notwithstanding the foregoing sentence, the Company may, in
its sole discretion, obtain preliminary injunctive relief enforcing the
provisions of the Confidential Information Agreement from any court of competent
jurisdiction.

(b) “Legal Dispute” means a dispute about legal rights or legal obligations,
including but not limited to any rights or obligations arising under this
Employment Agreement; the Confidential Information Agreement; any other
agreement; any applicable legal or equitable doctrine; any applicable common law
theory; or any applicable federal, state or local, statute, regulation or other
legal requirement.

(c) The arbitration will be held in the State of California. It will be
conducted in accordance with the then-prevailing Employment Arbitration Rules of
the American Arbitration Association.

(d) Notwithstanding any other provision of this Employment Agreement or any
other agreement or of any arbitration rules, no Legal Dispute involving any MKS
Entity may be included in any class or collective arbitration or any other class
or collective proceeding. The exclusive method for resolving any such Legal
Dispute will be arbitration on an individual basis.

(e) Any issues about whether a dispute is subject to arbitration will be
determined by a court of competent jurisdiction and not by an arbitrator. Any
issues about the meaning or enforceability of Section 14(d) will be decided by a
court of competent jurisdiction and not by an arbitrator.

 

9



--------------------------------------------------------------------------------

(f) The Company, Employee and the arbitrator will treat all aspects of the
arbitration proceedings, including without limitation, discovery, testimony and
other evidence, briefs and the award, as strictly confidential, except that the
arbitration award may be disclosed to the extent necessary to enforce the award,
the provisions of the Confidential Information Agreement or the provisions of
this Employment Agreement.

(g) Employee and the Company understand and acknowledge that by agreeing to
arbitrate the disputes covered by this Section 14, they are waiving the right to
resolve those disputes in court and waiving any right to a jury trial with
respect to those disputes.

15. Knowing and Voluntary Agreement. Employee understands that Employee has the
right to consult counsel before signing this Employment Agreement.

IN WITNESS WHEREOF, the parties hereto have executed, in the Commonwealth of
Massachusetts, this Employment Agreement as a sealed instrument, all as of the
day, month and year first written above.

 

MKS INSTRUMENTS, INC.

     

By: /s/ Gerald G. Colella

    Dated:   8/1/16 Name: Gerald G. Colella       Title: CEO & President      

/s/ Dennis Werth

    Dated:   July 28, 2016 [EMPLOYEE]      

 

10